Citation Nr: 1114548	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-21 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left thumb fracture.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for residuals of head trauma.


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 2003 to October 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Veteran did not appear at a hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).

In August 2009, the Board remanded the case to the RO to request records from the Portsmouth Naval Hospital, request the Veteran to identify or submit records concerning a motorcycle accident in March 2004, and to afford the Veteran a VA examination to determine what are the Veteran's current disabilities and whether each one identified is related to service.  

The RO obtained the records from Portsmouth Naval Hospital.  In September 2009 and December 2009, the RO by a letter addressed to the Veteran's last known address of record requested the Veteran to submit or identify records from the March 2004 motorcycle accident.  There is no record of response from the Veteran.  VA has afforded the Veteran a VA examination in January 2010, but the Veteran failed to appear.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).








FINDINGS OF FACT

1.  The Veteran sustained a left thumb fracture in service.

2.  A right knee disability is not currently shown.

3.  A left knee disability is not currently shown.

4.  Residuals of head trauma are not currently shown.


CONCLUSIONS OF LAW

1.  Residuals of a left thumb fracture were incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010; 38 C.F.R. § 3.303 (2010).

2.  A right knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010; 38 C.F.R. § 3.303 (2010).

3.  A left knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010; 38 C.F.R. § 3.303 (2010).

4.  Residuals of head trauma were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010; 38 C.F.R. § 3.303 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in July 2006.  The notice included the type of evidence needed to substantiate the claims of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice ucc38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records and the Veteran has not identified any other records.

VA afforded the Veteran a VA examination in January 2010, but the Veteran failed to report for the examination.  Adjudication of the claims will be based, therefore, on the evidence of record.  38 C.F.R. § 3.655. 

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.



Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Facts 

The Veteran asserts that he fractured his left thumb and sustained a head injury in a motorcycle accident in service.  The Veteran also asserts that he experiences weakness in the knees, which he attributes to service generally.  When he filed his claim, the Veteran stated he has not been treated for any of the claimed conditions since separation.  There is no evidence of treatment since June 2006, which is when the Veteran filed his claim.

The service treatment records show that in July and August 2003 the Veteran complained of right knee pain, which was worse when running. An X-ray was negative.  The Veteran had a normal gait and there was no effusion, edema or tenderness.  The varus and valgus test, Lachman's test, and McMurray's test were all negative and the Veteran had full range of motion.  The assessment was patellar femoral syndrome.

In April 2004, the Veteran was in a motorcycle accident.  There is no documentation of the accident or that the Veteran was immediately treated for any injury.  In April 2004, a left thumb fracture, associated with the vehicle accident, was surgically repaired with pins and in May 2004 the pins were removed.

In June 2004, in a medical questionnaire entitled "chronological record of medical care," the Veteran identified the motorcycle accident with the resulting fracture of the left thumb.  He answered no to a question specifically asking whether he suffered from headaches.  The questionnaire did not ask about extremity joint pain such as knee pain.

On separation examination, the Veteran complained of left knee pain when asked if he had suffered an injury on active duty, but did not seek medical care.  He also made reference to the motorcycle accident and his thumb fracture.  He did not mention any head trauma, injury, or symptom.

The Veteran has stated that his grip strength is less because of his thumb.  He also stated both knees were injured in service and were not treated correctly.  Since separation, the Veteran asserts he has experienced weakness.  As to head trauma, the Veteran contends that it occurred in the same motorcycle accident where he incurred a left thumb fracture.  

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show that the Veteran was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.







Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence. Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F. 3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans' cases is to be done by the Board).)

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

Claim for Service Connection for Residuals of a Left Thumb Fracture

The service treatment records show that the Veteran suffered a left thumb fracture that was surgically repaired with pins in April 2004 and the pins were subsequently removed in May 2004.  On separation examination, history included the left thumb fracture, but no abnormality was found.

Although the record shows no post-service diagnosis of a left thumb disability, there is no question that the Veteran suffered a left thumb fracture in service and the fracture itself is evidence of the injury, although the fracture healed, the injury was nevertheless incurred in service.  And service connection is established for residuals of a left thumb fracture.  


Claim for Service Connection for Right and Left Knee Disabilities

The service treatment records show that in July and August 2003 the Veteran complained of right knee pain and the assessment was patellar femoral syndrome.  The physical examination was normal.  On separation examination, history included left knee pain which the Veteran stated he experienced during active service, but did not seek any medical care.  

After service, the record contains no diagnosis of a disability of the right or left knee since service or currently.  In the absence of satisfactory proof that the Veteran has a current diagnosis of knee disability, service connection cannot be granted.  38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  A showing of pain or a single entry of patellar femoral syndrome in service alone is not enough to establish service connection, there must be a current disability resulting from the condition in service.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

On the question of whether service connection may be granted on the basis that the claimed condition was first documented after service, considering all the evidence, including that during and after service, under 38 C.F.R. § 3.303(d), although the Veteran is competent to describe symptoms such as weakness, a knee disability is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence of a knee disability therefore is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  



See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).

Also, under certain circumstances, lay evidence may establish a diagnosis of a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau, 492 F.3d at 1377.

A knee disability is not a simple medical condition because knee pathology is not a condition a lay person can perceive through the senses.

Where, as here, there is a question of a diagnosis of a disability not capable of lay observation by case law and the disability is not a simple medical condition competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis.  38 C.F.R. § 3.159.

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience, that is, competent to offer a diagnosis regarding a knee disability.  38 C.F.R. § 3.159.




In this case, the cause of a head injury cannot be determined by the Veteran's own personal observation without having specialized education, training, or experience.  38 C.F.R. § 3.159

To the extent the Veteran's statements are offered as proof that a knee disability currently exists, the Veteran's statements are not competent evidence, and the statements are excluded, that is, the statements are not to be considered as competent evidence favorable to claim.

Without competent evidence of current disability, the Board need not reach the question of causation.  

As there is no competent evidence of current right knee or left knee disability due to an injury, disease, or event in service, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the preponderance of the evidence is against the claims of service connection for right or left disability, the benefit- of- the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Claim for Service Connection for Residuals of a Head Injury

On the basis of the service treatment records alone, a head injury was not affirmatively shown to have been present during service and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established.  

While there is evidence that the Veteran was in a motorcycle accident, there is no evidence that he suffered head injury from the accident that resulted in a permanent injury or chronic residuals.  The Veteran has only described pain as a symptom and as no underlying pathology has been diagnosed or identified, pain alone does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001) (pain alone does not constitute a disability for which service connection may be granted.)





On the question of whether service connection may be granted on the basis that the claimed condition was first documented after service, considering all the evidence, including that during and after service, under 38 C.F.R. § 3.303(d), although the Veteran is competent to describe symptoms such as pain, a head injury is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence of head injury or head trauma pathology therefore is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).

Also, under certain circumstances, lay evidence may establish a diagnosis of a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau, 492 F.3d at 1377.

A head injury, particularly a closed or non- open head injury, is not a simple medical condition because it is not a condition a lay person can perceive through the senses.

Where, as here, there is a question of a diagnosis of a disability not capable of lay observation by case law and the disability is not a simple medical condition competent medical evidence is required to substantiate the claim.  


Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis.  38 C.F.R. § 3.159.

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience, that is, competent to offer a diagnosis of head injury.  38 C.F.R. § 3.159.

To the extent the Veteran's statements are offered as proof that head injury was present in service, the Veteran's statements are not competent evidence, and the statements are excluded, that is, the statements are not to be considered as competent evidence favorable to claim.

The Veteran has asserted that he has had symptoms of a head injury since service consisting of pain.  Although the Veteran is competent to describe symptoms, the assertion of continuity is not credible because the Veteran's most recent statements are inconsistent with the other evidence of record.  For example, during active duty, there was no complaint, finding, history, treatment, or diagnosis of a head injury.  In June 2004, in a medical questionnaire, the Veteran identified the motorcycle accident with the resulting fracture of the left thumb.  He answered no to a question specifically asking whether he suffered from headaches.  He did not mention any head trauma or injury at the separation examination.  

The Board finds that the Veteran's history and the findings more contemporaneous with service to be more probative than the most recent assertions made years after service.

Also, the absence of evidence of symptoms since service and to June 2006 interrupts continuity and is persuasive evidence against continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).

In this case, the lack of credibility defeats continuity of symptomatology.

Without competent evidence of current disability, the Board need not reach the question of causation.  

As there is no competent evidence of current residuals of a head injury, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the preponderance of the evidence is against the claim of service connection for residuals of head injury, the benefit- of- the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of a left thumb fracture is granted.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for residuals of head trauma is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


